
	
		II
		111th CONGRESS
		1st Session
		S. 2162
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on ion exhange resin,
		  polystyrene crosslinked with divinylbenzene, chloromethylated,
		  trimethylammonium salt.
	
	
		1.Ion exhange resin,
			 polystyrene crosslinked with divinylbenzene, chloromethylated,
			 trimethylammonium salt
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Ion exhange resin, polystyrene crosslinked with divinylbenzene,
						chloromethylated, trimethylammonium salt (CAS No. 69011–19–4) (provided for in
						subheading 3914.00.60)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
